         Case 2:20-cv-01996-NR Document 1 Filed 12/23/20 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VONDELLA JONES,
                                                             Civil Case Number: 20-1996
                     Plaintiff,
              -v-
                                                                      CIVIL ACTION

TRANSUNION, LLC, and., EQUIFAX                                          COMPLAINT
INFORMATION SERVICES, LLC,

Defendants.


                                      INTRODUCTION

 1.   Plaintiff, VONDELLA JONES, brings this action under the Fair Credit Reporting Act, 15

      U.S.C. § 1681, et seq. (the “FCRA”) alleging that Defendants TransUnion, LLC

      (TransUnion), and Equifax Information Services, LLC (Equifax) for negligently and

      recklessly disseminated false information regarding the Plaintiff’s credit.

 2.   Plaintiff further alleges TransUnion and Equifax failed to follow reasonable procedures to

      ensure maximum accuracy of credit reports they prepared concerning Plaintiff and failed

      to investigate credit report inaccuracies in response to Plaintiff’s disputes.

 3.   Plaintiff seeks statutory, actual, and punitive damages, along with injunctive and

      declaratory relief, and attorneys’ fees and costs.

                                           JURISDICTION

 4.   The Court has jurisdiction of this matter under 28 U.S.C. § 1331 and 15 U.S.C. § 1681p.

      All defendants regularly conduct business within the state of Pennsylvania and violated

      Plaintiffs rights under the FCRA in the state of Pennsylvania as alleged more fully below.

 5.   Venue is proper this district under 28 U.S.C. 1391(b) because Plaintiff resides in this

      district, Defendants conducts business in this district, and communications giving rise to
                                                -1-
        Case 2:20-cv-01996-NR Document 1 Filed 12/23/20 Page 2 of 6




     this action occurred in this district.

                                              PARTIES

6.   Plaintiff, Vondella Jones (“Plaintiff”), is a resident of Beaver County in the State of

     Pennsylvania and is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

7.   Defendant TransUnion, LLC is one of the largest credit reporting agencies in the United

     States and is engaged in the business of assembling and disseminating credit reports

     concerning hundreds of millions of consumers. TransUnion is a “consumer reporting

     agency” as defined by 15 U.S.C. § 1681a(f) of the FCRA, and is regularly engaged in the

     business of assembling, evaluating, and dispersing information concerning consumers for

     the purpose of furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d)(1) of the

     FCRA, to third parties.

8.   TransUnion, LLC is a limited liability company with its principal place of business

     located at 555 West Adams Street, Chicago, IL 60661.

9.   Defendant Equifax Information Services, LLC is one of the largest credit reporting

     agencies in the United States and is engaged in the business of assembling and

     disseminating credit reports concerning hundreds of millions of consumers. Equifax is a

     “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f) of the FCRA, and is

     regularly engaged in the business of assembling, evaluating, and dispersing information

     concerning consumers for the purpose of furnishing consumer reports, as defined in 15

     U.S.C. § 1681a(d)(1) of the FCRA, to third parties.

10. Equifax’s principal place of business is 1550 Peach Tree Street, N.W., Atlanta, GA

     30309.

                                 FACTUAL ALLEGATIONS

                                                -2-
          Case 2:20-cv-01996-NR Document 1 Filed 12/23/20 Page 3 of 6




11. In or around June of 2020, Plaintiff noticed that Defendants were both reporting a US

      Department of Education tradeline on her credit report with a zero balance and a 120-day

      late status.

12. Plaintiff realizing the inherent contradiction of being marked late while no balance

      existed sent a dispute letter on or around June 09, 2020 directly to Defendants Transunion

      and Equifax. In her dispute letter Plaintiff noted the inconsistency, requested that an

      investigation be conducted, and that the inaccurate information be updated.

13. Upon receipt of the dispute letters, the credit bureaus notified the Furnisher of Plaintiff’s

      dispute.

14. Instead of conducting a reasonable investigation, the Defendants verified the accounts as

      accurate and have continued to report the negative information, causing the Plaintiff

      harm.

15. At all times pertinent hereto, Equifax and Transunion’s conduct was willful, and carried

      out in reckless disregard for a consumer’s rights as set forth under section 1681s and

      1681i of the FCRA.



                                   COUNT I
                 VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                 15 U.S.C. § 1681i
                        AGAINST EQUIFAX AND TRANSUNION

16. All preceding paragraphs are realleged.

17. At all times pertinent hereto, Transunion was a “consumer reporting agency” (“CRA”) as

    that term is defined by 15 U.S.C. § 1681a(c).

18. At all times pertinent hereto, Equifax was a “consumer reporting agency” (“CRA”) as that

   term is defined by 15 U.S.C. § 1681a(c).
                                              -3-
         Case 2:20-cv-01996-NR Document 1 Filed 12/23/20 Page 4 of 6




19. The FCRA provides that if a CRA conducts an investigation of disputed information and

    confirms that the information is, in fact, inaccurate, or is unable to verify the accuracy of

    the disputed information, the CRA is required to delete that information from the

    consumer’s file. See 15 U.S.C. § 1681i(a)(5)(A).

20. Plaintiff initiated disputes with Experian, Equifax and Transunion requesting that they

    correct a specific item in her credit file that is patently inaccurate and damaging to her.

21. Experian, after either conducting no investigation or failing to conduct a reasonable

    investigation, verified the inaccurate item on her credit file, something that any basic

    investigation would have prevented.

22. Transunion, after either conducting no investigation or failing to conduct a reasonable

    investigation, verified the inaccurate item on her credit file, something that any basic

    investigation would have prevented.

23. Equifax, after either conducting no investigation or failing to conduct a reasonable

   investigation, verified the inaccurate item on her credit file, something that any basic

   investigation would have prevented.

24. As a direct and proximate result of Defendant Experian’s and Transunion’s and Equifax’s

    willful and/or negligent refusal to conduct a reasonable investigation as mandated by the

    FCRA, Plaintiff has been harmed, as explained above.

                                COUNT II
             FAILURE TO ASSURE MAXIMUM POSSIBLE ACCURACY
                             15 U.S.C. § 1681e(b)
                    AGAINST EQUIFAX, and TRANSUNION

25. All preceding paragraphs are realleged.

26. Section 1681e(b) of the FCRA requires that, “Whenever a consumer reporting agency

    prepares a consumer report it shall follow reasonable procedures to assure maximum
                                               -4-
          Case 2:20-cv-01996-NR Document 1 Filed 12/23/20 Page 5 of 6




    possible accuracy of the information concerning the individual about whom the report

    relates.”

 27. Were Transunion to follow procedures to assure maximum possible accuracy of the credit

    report it prepares concerning Plaintiff; it would have removed the inaccurate information

    being reported on the Plaintiff’s credit report.

28. Were Equifax to follow procedures to assure maximum possible accuracy of the credit

    report it prepares concerning Plaintiff; it would have removed the inaccurate information

    being reported on the Plaintiff’s credit report.

 29. As a direct and proximate result of their willful and/or negligent failure to follow

    procedures to assure maximum possible accuracy of the information it reports, Plaintiff has

    been harmed, as explained above.


                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demand judgment against Defendants as follows:

   A. Awarding Plaintiff actual damages;

   B. Awarding Plaintiff statutory damages;

   C. Awarding Plaintiff punitive damages;

   D. Awarding Plaintiff the costs of this action and reasonable attorneys’ fees and expenses;

   E. Awarding pre-judgment interest and post-judgment interest;

   F. A declaration that Defendant’s conduct alleged herein is unlawful, as set forth more fully

      above;

   G. Equitable relief, enjoining Defendant from engaging in the unjust and unlawful conduct

      alleged herein; and

   H. Awarding Plaintiff such other and further relief as this Court may deem just and proper.
                                                -5-
         Case 2:20-cv-01996-NR Document 1 Filed 12/23/20 Page 6 of 6




Dated: December 23, 2020


                                   /s/ Ari Marcus____________
                                   Ari Marcus, Esq.
                                   MARCUS & ZELMAN, LLC
                                   701 Cookman Avenue, Suite 300
                                   Asbury Park, New Jersey 07712
                                   (732) 695-3282 telephone
                                   (732) 298-6256 facsimile
                                   Attorney for Plaintiff




                                     -6-
